Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change April 10, 2008 Item 3 News Release The news release dated April 10, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure network. Item 4 Summary of Material Change Canplats Resources Corporation announced the results of initial diamond drill holes and further reverse circulation drill holes completed in the Represa Zone of the Camino Rojo project in the State of Zacatecas, Mexico.Initial diamond drill results have confirmed the widespread gold values intersected in reverse-circulation drill holes and have extended the known mineralization to depth, while continued reverse circulation drilling has extended the margins of the known Represa Zone mineralization. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated April 10, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 10th day of April, 2008. April 10, 2008 TSX Venture Symbol: CPQ CAMINO ROJO DRILLING EXTENDS REPRESA GOLD-SILVER-LEAD-ZINC
